EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct minor grammatical errors and is not intended or considered to alter the scope of the claims: 
CLAIM 11:
In line 2, before “arranged” insert --is--.
In line 5, before “located” insert --is--.
Drawings
The drawings filed on August 16, 2019 are acceptable.
Allowable Subject Matter
Claims 1-11 are allowed.
Adamovich (SU 1756970) teaches cleaning the oxidation layers off of the contacts of a breaker 1 by connecting an additional load comprising resistances (3-5) and fuses (6-8) at the output of the breaker to cause the contacts of the breaker 
Henke (2014/0091059) teaches that during the process of opening and closing of contact 106 of a breaker as seen in Figure 1 and 7A-D, an arc suppressor 102 attached in parallel with the contact 106 is intended to suppress arcs that form when opening and closing the contact while allowing smaller arclets to form on the contact to remove oxidation on the contact (paragraphs 80-85).
Bock et al (2016/0131712) teaches that contact pads of a breaker are cleaned to remove oxidation on the contact pads by controlling the breaker to open at a point distant from a voltage zero crossing in order to cause arcing when the breaker opens (paragraphs 574-577).  
However, the prior art fails to teach an auxiliary line connecting the neutral line with the live line between the mechanical switch and the live load connecting terminal, the auxiliary line comprising serially a current limiting resistor and a control switch, wherein a processing unit is configured to control the control switch in addition to controlling a mechanical switch to open and close in order to remove oxidation layers on contacts of the mechanical switch by controlled arcing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        1/1/21

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836